Epitomized Opinion
Roberta J.
Ullman. alleged that as she was passing from the front to the rear of a street car with her daughter the car was suddenly started and then stopped with a jerk'and she was thrown against the iron post in the center of the car, sustaining serious injuries. The railway company denied that it was negligent. Ullman and her daughter were the only witnesses for plaintiff and their testimony sustained the allegations of the petition but two passengers and the motorman and conductor testified that the car started in the usual and ordinary way and moved forward five to ten feet, when it was stopped without being jerked. The jury returned a verdict for Ullman. In reversing the judgment the Court of Appeals held:
1. Thé verdict is against the manifest weight of the evidence.